UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 001-33182 HEELYS, INC. (Exact name of registrant as specified in its charter) Delaware 75-2880496 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 Belmeade Drive, Suite 100 Carrollton, Texas (Address of principal executive offices) (Zip Code) (214) 390-1831 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class of common stock Outstanding as of August 3, 2011 Par value $0.001 per share Page 1 of 24 INDEX TO FORM 10- Q Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three and the Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 22 Page 2 of 24 Index As used in this Quarterly Report on Form 10-Q, unless the context otherwise requires, the terms “we,” “us,” “our,” the “Company” and “Heelys” refer to Heelys, Inc., a Delaware corporation, and its direct and indirect subsidiaries. Part I – FINANCIAL INFORMATION Item 1. Financial Statements HEELYS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, net of allowances of $281 and $237, respectively Inventories Prepaid expenses and other current assets Income tax receivable - Deferred income taxes 8 8 Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $2,076 and $1,906, respectively PATENTS AND TRADEMARKS, net of accumulated amortization of $1,422 and $1,355, respectively INTANGIBLE ASSETS, net of accumulated amortization of $1,116 and $891, respectively GOODWILL DEFERRED INCOME TAXES TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Income taxes payable 94 Deferred income taxes 18 18 Total current liabilities LONG TERM LIABILITIES: Income taxes payable Deferred income taxes 19 2 Other long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 75,000,000 shares authorized; 27,571,052 shares issued and outstanding as of June 30, 2011 and December 31, 2010 28 28 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) 38 ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. Page 3 of 23 Index HEELYS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share data) Three Months Ended June 30, Six Months Ended June 30, NET SALES $ COST OF SALES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Selling and marketing General and administrative Total selling, general and administrative expenses LOSS FROM OPERATIONS ) OTHER (INCOME) EXPENSE Interest (income) expense, net ) Other income (6
